ELECTRONIC RECORD




COA#       01-13-00769-CR                        OFFENSE: 19.03 (Capital Murder)

           Mona Yvette Nelson v. The State
STYLE:     ofTexas                               COUNTY:        Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   182nd District Court


DATE: 03/10/2015                  Publish: YES   TC CASE #:     1394964




                        IN THE COURT OF CRIMINAL APPEALS


          Mona Yvette Nelson v. The State of
STYLE:    Texas                                       CCA#:
                                                                      33Q-/5
         APPELLAhiT^S                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         ~^&FU$e1>                                    JUDGE:                      •
                  '(^PtP/S^                           SIGNED:                          PC:
                          tTdtfy/tVAi U/oUCj)^fPDBLISH:                                DNP:


                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD